Citation Nr: 1009508	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  02-21 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable rating for asbestosis 
on and after January 18, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to April 
1946.

By its decision of July 22, 2005, the Board of Veterans' 
Appeals (Board) granted an initial rating of 30 percent for 
asbestosis for the period from February 27, 2001, to January 
17, 2002; and, a noncompensable rating for asbestosis from 
January 18, 2002.  

An appeal to the United States Court of Appeals for Veterans 
Claims (Court) followed, and by its memorandum decision of 
February 2008, the Court reversed that portion of the Board's 
decision finding that that the Veteran lacked good cause for 
failing to attend a Department of Veterans Affairs (VA) 
medical examination for evaluation of his asbestosis and 
vacated that portion of the prior decision as to the 
appropriate effective date for the assignment of a 
noncompensable rating for the Veteran's asbestosis.  

The Board in October 2008 remanded the claim to comply with 
the Court's directions.  Letters were sent to the Veteran in 
December 2008, and April 2009 advising him of his rights 
under the VCAA, as well as a request for additional evidence 
to support his claim.  In addition during a telephone call in 
June 2009 the RO spoke to the Veteran and attempted to 
schedule the Veteran for a VA examination.  However the 
Veteran indicated that he was unwilling to travel to Colorado 
Springs for his examination.  Further he notified the caller 
that he wished to withdraw his appeal.  Letters were sent to 
him in June 2009 and September 2009 advising him requesting 
that he put his request to withdraw his appeal in writing.  
The Veteran has failed to respond to any of the above 
letters.  

The Board notes that a Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 
38 C.F.R. § 20.202.  Withdrawal may be made by the appellant. 
38 C.F.R. § 20.204.  The appellant has not withdrawn his 
appeal in writing.  Accordingly, the Board still has 
jurisdiction to review this issue and the appeal to the issue 
remains in effect.

The Board further notes that in an August 2008 letter to the 
Board, the private attorney who represented the Veteran 
before the Court entered a notice of appearance before the 
Board, without any signed authorization from the Veteran.  
The October 2008 Board Remand asked the Veteran to clarify 
whether he wished to continue having the attorney represent 
him, as the Disabled American Veterans was his registered 
representative.  The Veteran has failed to respond to the 
requests for clarification of his representation. 
Accordingly, the only valid power-of-attorney on file remains 
with the Disabled American Veterans.  

Finally, the Veteran testified before a Veterans Law Judge at 
the Denver RO in October 2003.  The Judge who took that 
testimony has since retired and is not available to 
participate in the adjudication of the claim.  The Veteran 
was notified of these circumstances in January 2010 
correspondence and offered another opportunity to testify 
before a Veterans Law Judge.  He again did not respond to 
this letter.  Accordingly, the Board has concluded that he 
does not wish to have another hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was contacted in June 2009 to arrange for a 
VA examination in compliance with the Court's memorandum 
decision of February 2008.  A VA examination at the Colorado 
Springs VA Center was suggested, but the Veteran was 
unwilling to be examined there.  Subsequently he has not 
responded to any further correspondence from the VA.

2.  From February 6, 2002, the service-connected asbestosis 
has been manifested by a forced vital capacity (FVC) of 88 
percent of predicted value and a Diffusion Capacity of the 
Lung for Carbon Monoxide (DLCO) measured at 108 percent of 
predicted value.


CONCLUSIONS OF LAW

1.  Prior to February 6, 2002, the criteria for an evaluation 
of 30 percent for asbestosis were met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supplement 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.7, 4.10, 4.31, 4.97, Diagnostic Code 6833 
(2009).

2.  The criteria for a compensable rating for asbestosis from 
February 6, 2002, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supplement 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.7, 4.10, 4.31, 4.97, Diagnostic Code 6833 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned for asbestosis, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.  Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, private medical 
records, and VA and private examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).



Analysis

The Court by its recent action determined that there was good 
cause for the Veteran's failure to report for a recent VA 
medical examination and directed the Board to afford the 
Veteran an opportunity to undergo a complete VA medical 
evaluation, to include as necessary a fee-basis examination.  
The only question before the Board is the effective date for 
the assignment of the staged noncompensable evaluation and 
whether it was appropriate.

In accord with the Court's remand of this matter, the Board 
attempted to schedule the Veteran for a VA examination to 
give him every consideration in connection with his claim.  
The record reflects that the Veteran was contacted by 
telephone in June 2009 in an attempt to schedule him for a VA 
examination.  However he was unwilling to travel to Colorado 
Springs for an examination.  The Board further notes that he 
indicated that he wished to withdraw his appeal.  The Board 
finds that there is no basis to attempt to schedule the 
Veteran for another examination.  He was informed of the 
consequences of his failure to report for examination.  
Further, he has not attempted to contact VA since the June 
2009 telephone call, nor has he responded to any 
correspondence from the VA.  The Board finds the available 
medical records provide an accurate picture of the Veteran's 
current condition.  As such, the Board will determine the 
claim based on the evidence of record.

The Board notes in this regard that "[T]he duty to assist is 
not always a one-way street.  If a Veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). See also Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  Furthermore, while VA does have a duty to 
assist the Veteran (appellant) in the development of a claim, 
that duty is not limitless. Hyson v. Brown, 5 Vet. App. 262 
(1993).  In the normal course of events, it is the burden of 
the Veteran to appear for VA examinations.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  As this claim stems from an original compensation 
claim, the Board will determine the claim based on the 
evidence of record.

I.  Initial compensable rating for asbestosis on and after 
January 18, 2002.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994) (1994).  However, in Fenderson v. West, 12 
Vet. App. 119 (1999), it was held that the rule in Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, as is the case here.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as 'staged' ratings. Fenderson, 12 Vet. App. At 126.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6833, a 10 percent 
disability rating is warranted for asbestosis for Forced 
Vital Capacity (FVC) in 1 second of 75 to 80 percent 
predicted, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.  A 30 percent rating is warranted for FVC 
of 65 to 74 percent, or a DLCO (SB) of 56 to 65 percent 
predicted.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

As noted above, service connection for asbestosis was granted 
by rating action of March 2002, at which time a 
noncompensable evaluation was assigned.  The Veteran filed an 
appeal from this determination.  The Board, in a July 2005 
decision, granted a 30 percent evaluation for asbestosis 
prior to January 18, 2002, and a noncompensable evaluation 
thereafter.  The Board found that between February 2001 and 
January 17, 2002, the Veteran's asbestosis was manifested by 
Forced Vital Capacity (FVC) of 52 percent of predicted after 
administration of a bronchodilator.  

The record reflects that the Veteran underwent a VA 
examination on January 18, 2002.  On February 6, 2002, he 
underwent pulmonary function testing, which reflected FVC 
values of 88 percent of predicted value and a Diffusion 
Capacity of the Lung for Carbon Monoxide (DLCO) measured at 
108 percent of predicted value.  

Subsequently, the Veteran was scheduled for additional 
examination in 2004 and 2005, but was unable to attend.  By 
remand of October 2008, the Board requested that the RO 
schedule the Veteran for an examination at a VA facility 
closer to his home or, in the alternative, with a fee-basis 
medical provider near his home.  Contact was made with the 
Veteran to arrange for such examination; however, he 
indicated that he was not willing to travel to Colorado 
Springs and that he wished to withdraw his appeal.  He was 
previously advised by letter that he could submit any 
evidence of treatment for asbestosis in support of his claim.   

Prior to February 6, 2002, the evidence reflected that the 
Veteran's asbestosis warranted a 30 percent evaluation, based 
on an FVC of 52 percent of predicted value.  On February 6, 
2002, pulmonary function testing revealed an FVC of 
88 percent of predicted value and a DLCO measured at 108 
percent of predicted value.  The Board notes that the 
Veteran's inability or refusal to appear for a current and 
adequate VA examination since that time means the record 
lacks any evidence of FVC values of less than 88 percent, or 
DLCO of less than 108 percent for a compensable rating under 
Diagnostic Code 6833, subsequent to the February 6, 2002 PFT 
examination.  He has not identified or submitted any 
additional medical records which would reflect a greater 
degree of pulmonary impairment.  In the absence of any 
evidence of a current FVC value of 80 percent or less or of a 
DLCO of 80 percent or less, the Board finds no basis for 
assigning a compensable rating for asbestosis after February 
6, 2002.  See 38 C.F.R. § 4.31.

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current symptoms.  He is 
certainly competent to report that his symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular rating, VA must 
only consider the factors as enumerated in the rating 
criteria, which in part involves the examination of clinical 
data gathered by competent medical professionals.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the 
Veteran argues or suggests that the clinical data supports a 
higher disability rating, he is not competent to make such an 
assertion.  See Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1994) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).

Clearly, the lack of the Veteran's cooperation in the efforts 
of VA to obtain a reliable and accurate picture of his 
current level of disability has made it impossible for the 
Board to determine the extent and existence of the Veteran's 
disability.  The Board finds that there is no basis to 
attempt to schedule the Veteran for another examination.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim for a higher compensable 
rating.


ORDER

Prior to the February 6, 2002, a 30 percent rating is 
assigned for asbestosis.  To this extent, the appeal is 
allowed.  

An initial increased compensable rating for asbestosis on and 
after February 6, 2002  is denied.


____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


